CROCKETT, Justice
(concurring in result) .
I concur in the result. But in my opinion there is a much more justifiable basis for the position of the Tax Commission than the majority seems willing to concede.
By providing that the triennial examination required by Utah law should be made “ * * * coincident with and as part of the regular convention examination”1 it is clear that it was intended that the examination be made in cooperation with other states for the purpose of effecting economies for all concerned. That being so, it seems to me most reasonable to suppose that allowing the taxpayer credit for the expense resulting from the “examination required by this code” 2 was intended to be only Utah’s fair share of the cooperative “convention” examination. And that should be the amount deductible from the plantiff’s tax.
To my mind the above would be a fair, sensible and practical application of the statute. But as a member of this court I am also required to be practical. Because of the contrary view taken by my four colleagues, I suppose it can reasonably be said that there is at least some doubt that the statute should be construed and applied as I have stated above. If that be so, then under the rule which requires taxing statutes to be interpreted and applied liberally in favor of the taxpayer and strictly against the taxing authority, the issue can be resolved in favor of the plaintiff.
It seems to me unfair and inequitable that Utah should bear the entire cost of the cooperative examination by giving the taxpayer credit against its tax, when its benefits also have value to the other states participating in the examination. In view of the decision of the majority, if the situation is changed, it must be done by legislation.

. Sec. 31-3-1(3) U.C.A.1953.


. Sec. 31-14-4 (3) U.C.A.1953.